   Case 3:19-md-02885-MCR-GRJ Document 1708 Filed 03/17/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                     Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION
                                          Judge M. Casey Rodgers
This Document Relates to All Cases        Magistrate Judge Gary R. Jones


                                  ORDER

      The Case Management Conference currently scheduled for Friday, March 19,

2021 is cancelled.

      SO ORDERED, on this 17th day of March, 2021.


                             M. Casey Rodgers
                             M. CASEY RODGERS
                             UNITED STATES DISTRICT JUDGE
